Citation Nr: 0111655	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel






INTRODUCTION

The veteran actively served in the military from April 1948 
to April 1952.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada. 

In February 1990, the RO issued a rating decision denying 
entitlement to service connection for a mood disorder.  A 
notice of disagreement was not filed within the one-year 
prescribed period for appeals, and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2000).

In May 1999, the veteran filed a request that VA reconsider 
the issue of entitlement to service connection for 
depression.  As the February 1990 rating decision had become 
final, this request amounted to a claim to reopen that issue.  
Pursuant to that claim, the RO issued a rating decision in 
October 1999, wherein it was determined that new and material 
evidence had not been submitted.  


REMAND

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United State Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The act generally mandates a duty to assist the appellant in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA of 2000, 
Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  


Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA of 2000, it would be also be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
To avoid prejudice, the case is remanded to afford the RO 
opportunity to conduct a de novo review of the complete 
evidentiary record.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Evidence has been associated with the claims file since the 
last rating decision.

In January 1999, the veteran began treatment for depression 
at VAMC in Las Vegas, Nevada.  Dr. RW (initials) was the 
treating physician.  At his April 2000 hearing before an RO 
hearing officer, the veteran repeatedly expressed his 
concern that his VA treatment records for depression had not 
been obtained and that his treating physician at VA had not 
been contacted for his medical opinion.  These records were 
received only weeks later, yet still subsequent to the most 
recent rating decision.  

In April 2001, the Board received additional evidence from 
the veteran.  He submitted a report from a comprehensive 
psychological evaluation.  As this was only recently received 
by the Board, it has not been considered by the RO.

In its October 1999 rating decision, the RO considered 
previously unsubmitted evidence to include a July 1997 
veteran statement, a January 1990 Social Security 
Administration (SSA) disability benefits statement, and VA 
outpatient treatment reports. 

In his May 1999 claim to reopen, the veteran stated that 
relevant medical evidence was located at the VA Medical 
Center (VAMC) in Las Vegas, Nevada.  In October 1999, the RO 
received primary care records from that facility, for the 
period October 1998 to May 1999.   These computer records, 
however, only addressed treatment of the veteran's physical 
impairments.  Records from the mental health clinic were not 
received.  

In July 1999, the veteran submitted an informative 
narrative, which detailed the history of his bouts with and 
treatment of depression.  Of particular significance, he 
listed the names and addresses of numerous physicians who 
treated his depression or other possibly related symptoms 
and disorders:

1. In 1984, Dr. RS referred the veteran to 
psychological testing. (The Board notes that the 
testing results were considered in the February 1990 
rating decision.).  However, Dr. RS also treated the 
veteran.
2. Upon referral, DR. FDM treated the veteran for 
depression. 
3. From approximately 1985 to 1987, DRs. BB and RWC 
treated the veteran for physical impairments.  The 
veteran reported that "it became apparent that 
these other ailments were merely symptoms" of his 
depression.  It is reasonable to consider that the 
veteran was reciting the opinions held by these 
physicians.  Such an opinion may have been 
documented as well.
4. In 1986, the veteran was admitted to Cottage 
Hospital, where he was tested in their sleep study 
program. 
5. Also in 1986, the veteran started monthly treatment 
at Hahnemann Medical Clinic, which lasted until 
January 1989. 
6. The veteran noted treatment by Dr. ESB in 1989 for 
somatic dysfunction.
7.  Dr. RW began treating the veteran in January 1989 
for his depression.  The veteran noted that Dr. RW 
opined his depression was related to his experience 
during service.  (This is the same Dr. RW who later 
treated the veteran at VAMC Las Vegas, Nevada.)

The medical records from the sources listed above are not in 
the claims file, despite the fact that the veteran provided 
VA with the full names and addresses of nearly each of the 
above-listed physicians and/or facilities.  The RO indicated 
in its October 1999 rating decision that it considered the 
July 1999 letter in making its decision, but the evidence of 
medical treatment the veteran adequately identified is not 
in the claims file, and there is no indication it was ever 
requested by the RO.  See VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).   

Prior to the October 1999 rating decision, the veteran 
submitted a copy of his disability report to the SSA, 
together with a copy of his subsequent notice of award of 
benefits.  Although the RO considered the SSA's January 1990 
notice of award, it did not request the records related to 
that adjudication; the actual administrative decision 
granting benefits, as well as the medical evidence relied 
upon concerning that claim.  Although the SSA decision is 
certainly not controlling, that agency's determination 
regarding the veteran's disability status, and the reasons 
for that determination, are certainly pertinent.  Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992); see also VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).

   
Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should request the veteran identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
depression.    

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  


Specifically, the RO should attempt to 
obtain records from the physicians and 
medical facilities named in the veteran's 
July 1999 letter to VA.      

The RO should also attempt to obtain from 
the SSA any records pertinent to the 
veteran's claim for Title II and/or Title 
XVI disability benefits as well as the 
medical records relied upon concerning 
that claim.   See Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992); see also 
VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports.  

2.  The RO should attempt to secure any 
outstanding military personnel records to 
verify all specific dates of active and 
inactive service.   

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).



4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.   
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for depression.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC), which must contain notice of 
all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be 
afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.   



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).

